Bussell, C. J.,
dissenting. I freely admit that acceptance and *386delivery are two of the essential'requisites of a gift. Where a gift is valuable and of advantage to the donee, acceptance will be presumed. Delivery may be either actual or constructive; but constructive delivery, if clearly proved, is as effectual to complete a gift as actual delivery. In my opinion, under the undisputed evidence in this case the deceased father intended to give his son $5000. by way of rebate or abatement of the indebtedness of $25,000 due him by the son, which was evidenced by a promissory note in the latter amount. There are many instances in which actual delivery is dispensed with, on account of the nature of the article to be delivered. As I see it, delivery of the $5000 of the $25,000 from the father to the son was completely effected by the entry of a credit of $5000 upon the note for $25,000, by calling the attention of the custodian of the note to this change in the paper, which at most only evidenced a debt, and returning the note to the same custody in which it had previously been. From the nature of the property itself, as well as the fact that only an aliquot part of the debt was being given, actual delivery was impossible. No case has been cited in the majority opinion where actual delivery was not possible, and in each case the decision turns largely upon the proposition that for that reason it would be dangerous and contrary to public policy to hold that a gift could be sustained merely because there was evidence of an intention to give. In the gift now before us, while it is true that the father might have found some other means of making a constructive delivery, or might have attempted some substitute for actual delivery different from that which he us.ed, he could not have made actual delivery in any event of what he was actually giving,—a deduction from the debt due him by his son. It may be said that he could have given him $5000, which would have accomplished the same result; but this would not have been the same gift, because the father might have been wholly unable to give him $5000 in cash. He might have given him his note for $5000 to offset the indebtedness due him by his son, but this would have confused the transaction; and furthermore, he may not have been willing to make a note which would of itself merely indicate an indebtedness to his son when in fact he owed his son nothing. As plainly appears from the record, what he intended to give his son was an intangible something and yet a very valuable gift—relief from the *387payment of $5000; and I can see no better way in which he could have made delivery of the gift by accomplishing the purpose intended than by an entry in writing made over his own signature on the paper which represented the very $25,000 which his son owed him.